Citation Nr: 1543382	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-09 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to an increased rating prior to April 1, 2010 for the service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and H.R.



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.  He received a Purple Heart.  This matter originally came before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that continued a 30 percent rating for PTSD.
 
In November 2011, the Veteran and his brother H.R. testified at a videoconference hearing before the undersigned Veterans Law Judge.  In February 2012, the Board, in pertinent part, determined that a TDIU was properly before the Board as part and parcel to the Veteran's claim for a higher rating for his service-connected PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue then was remanded for development.  Also in the February 2012 decision, the Board granted a partial increased rating for the Veteran's service-connected PTSD.  

The Veteran appealed the portion of the Board's decision that denied an evaluation for his PTSD higher than 50 percent for the period prior to April 1 2010 to the United States Court of Appeals for Veterans Claims (Court).  Specifically, his attorney and VA's Office of General Counsel filed a Joint Motion for Partial Remand (JMPR) in November 2012.  The Court issued an Order granting the JMPR later that same month.  The aforementioned portion of the Board's decision thus was vacated and remanded for adjudication action consistent with the JMPR.  Thereafter, in August 2013, the Board, in pertinent part, denied a rating greater than 50 percent prior to April 1, 2010 for the Veteran's PTSD and also denied entitlement to a TDIU.  

The Veteran again appealed to the Court.  Specifically, his attorney and VA's OGC filed a Joint Motion for Remand (JMR) in January 2014.  The Court issued an Order granting the JMR later that same month.  The Board's decision thus was vacated and remanded for readjudication consistent with the JMR.  

In August 2014, the Board awarded a 70 percent evaluation for the Veteran's PTSD prior to April 1, 2010 and granted his TDIU claim.  The RO effectuated the Board's decision later in August 2014.  Specifically, the RO awarded a 70 percent evaluation for the Veteran's service-connected psychiatric disorder from March 13, 2007 and granted a TDIU effective from January 1, 2009.  


FINDING OF FACT

In a December 2014 written statement, the Veteran withdrew his appeal.  


CONCLUSION OF LAW

There is no disputed question of law or fact as to whether an increased rating prior to April 1, 2010 for the service-connected PTSD and whether a TDIU is warranted.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2014, the Board awarded a 70 percent evaluation for the Veteran's PTSD prior to April 1, 2010 and granted a TDIU.  The RO effectuated the Board's decision later in August 2014.  Specifically, the RO awarded a 70 percent evaluation for the Veteran's service-connected psychiatric disorder from March 13, 2007 and granted a TDIU effective from January 1, 2009.  

The Veteran did not appeal any portion of either of these issues to the Court.  Indeed, in a December 2014 written statement, he expressed his desire to withdraw all pending appeals.  Accordingly, the Veteran's appeal is moot.  Baughman v. Derwinski, 1 Vet. App. 563 (1991).  Because there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, his appeal is dismissed.  38 U.S.C.A. § 7105 (West 2014).  


ORDER

The appeal is dismissed.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


